In an action to recover for services rendered under an oral agreement, the corporate defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, entered December Í7, 1971, as is against them and in favor of plaintiffs, upon a jury verdict. Judgment reversed insofar as appealed from, on the law and the facts, and plaintiffs’ complaint dismissed insofar as it is against appellants, on the law, with costs. In our opinion, plaintiffs’ evidence, if believed, proved an oral agreement by defendant Murachanian Export Co., Inc., to hire plaintiffs at annual salaries for full-time employment in the wiping cloth business Murachanian proposed to establish with plaintiffs’ assistance. Plaintiffs’ proof, however, showed that plaintiff Dalvin continued in his own wiping cloth business, in which plaintiff Falk was employed, and that Dalvin secured from Murachanian a first option to purchase wiping cloths processed in a Tunisian plant. Hence, performance of the oral agreement by both plaintiffs was not proved. In the case of plaintiff Falk, there is no evidence that defendants agreed' expressly or by conduct that he was to receive for his services $15,000 one year following the alleged agreement regardless of the extent or nature of the services performed by him during that year. Last, if plaintiffs’ complaint were not being dismissed as to appellants, we would grant a new trial as between said parties, on the ground that the verdict was against the weight of the credible evidence. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.